Title: To George Washington from Brigadier General Nathanael Greene, 5 July 1776
From: Greene, Nathanael
To: Washington, George



Dear General
Camp On Long Island July 5 1776

I beg leave to recommend to your consideration the establishing a certain Guard at Red Hook. tis undoubtedly a Post of vast importance, detach’t Guards never defend a place equal to troops stationd at a particular Post. both Officers and men contract an Affection for a post after being there some time, they will be more industrious to have every thing in readiness

and Obstinate in defence. The little baggage that each private has, is of consequence to him, and will influence his conduct in time of Action, if it is at stake. The Officers also will have new motives[.] they knowing a post to be commited to their trust, and that the whole disgrace falls upon them, if any misconduct happens will be much more likely to take every necessary precaution to avoid so great an Evil. But an Officer that commands a detachment thinks little more than how to pass away his time during his tour of duty, it being uncertain whether he shall ever command there again.
I sent to General Scott this morning four Prisone[r]s taken at the Narrows last Night[.] The following is a Copy of their Examination They were taken seperate and agreed in their Account in every thing except the number of men. The Captains account was the best and I beleive the rightest, and I apprehend not much from the truth.
The fleet saild from Hallifax the 10 of June and Arrivd the 29th. The fleet consists of 120 sail of Topsail Vessels and that they have on board 10,000 Troops receivd at Hallifax, besides some of the scotch Brigade that have joind the fleet on the passage. The Troops from the West Indies Joind the Army at Hallifax and was there receivd with them.
A list of the Generals[:] How[,] Pigot[,] Piercy[,] Grant[,] Jones. A list of the Ships of force[:] Asia 64[,] Centurion 50[,] Chatham 50[,] Phoenix 40[,] Greyhound 30[,] Rose 20[,] Swan 16[,] Senegal 16.
four days before the fleet sailed from Hallifax a packet arrivd from England that brought an Account of Admiral Hows sailing with a fleet of one hundred & fifty Sail on board of which was 20,000 Troops. The fleet sail’d a few days before the Packet. they are expected in here every day.
General Carltons Regiment went from Hallifax to Quebeck. the Niger Ship that went from Hallifax in April to Canada met Burgoyne going up the River with 36 transports 6,000 troops on board.
General Carltons Son went into Quebeck painted like an Indian.
The People of Statton Island went on board the fleet as they lay at the Hook, several boat loads of them.
Our people are firing with the Nine pounders at the Narrows

but have not heard where they have done any execution. There was a smart fire heard at the West end of Statten Island about four this morning. It is supposd to be an Attack upon fort Smith in the South part of Statton Island. Nothing farther has happend since yesterday. Beleive me to be with the greatest respect your Excellencys most Obedient humble servant

N. Greene

